Title: To James Madison from William C. C. Claiborne, 22 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


22 June 1804, New Orleans. “The twenty passports you lately forwarded, are nearly all distributed. The commerce of this City is great and increasing, and I find that the Louisianians are very fond of visiting Europe; I request therefore, that, an additional number of blank passports may be furnished me, or otherwise, I shall not be enabled to present the Louisianians going abroad with a document which they all solicit, and seem highly to appreciate.
“Every thing continues tranquil in this city; the opposition to the Law of Congress prescribing a Government for Louisiana is apparently confined to a small portion of society. I believe the great body of the people have only one objection to the Law, and that relates to the prohibition of the African trade.
“A party consisting of a few respectable old inhabitants, and some aspiring gentlemen lately from the United States, are I believe very solicitous for a State Government; at present it is certain that the mass of the citizens have not fallen into their views, but how far the exertions of a few may in time create a general Sentiment in favour of a complete representative System I cannot tell.”
 